Name: Commission Regulation (EC) No 1593/1999 of 20 July 1999 amending Regulation (EC) No 1893/98 determining the Member States in which the campaigns to promote the consumption of grape juice may be carried out in respect of the 1997/98 wine year
 Type: Regulation
 Subject Matter: consumption;  plant product;  marketing;  beverages and sugar;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R1593Commission Regulation (EC) No 1593/1999 of 20 July 1999 amending Regulation (EC) No 1893/98 determining the Member States in which the campaigns to promote the consumption of grape juice may be carried out in respect of the 1997/98 wine year Official Journal L 188 , 21/07/1999 P. 0034 - 0034COMMISSION REGULATION (EC) No 1593/1999of 20 July 1999amending Regulation (EC) No 1893/98 determining the Member States in which the campaigns to promote the consumption of grape juice may be carried out in respect of the 1997/98 wine yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1627/98(2), and in particular Article 46(5) and Article 81 thereof,(1) Whereas Article 2 of Council Regulation (EC) No 1103/97 of 17 June 1997 on certain provisions relating to the introduction of the euro(3) provides that every reference in a legal instrument to the ecu is to be replaced by a reference to the euro at a rate of one euro to one ecu; whereas, as a result, amounts expressed in euro are to be converted into national currency at the rate laid down by the Council;(2) Whereas stipulation of an operative event for the amounts concerned has created legitimate expectations for the operators and Member States concerned; whereas application of the fixed rate for converting amounts laid down in Commission Decisions would lead to a reduction as compared with the amounts provided for in September 1998;(3) Whereas this problem may be solved by increasing the overall amounts for the Member States from 1 January 1999 to offset the reduction in national currency resulting from the introduction of the euro;(4) Whereas Commission Regulation (EC) No 1893/98(4) should therefore be amended to that effect;(5) Whereas Articles 2 to 4 of Commission Regulation (EC) No 481/1999 of 4 March 1999 laying down general rules for the management of promotional programmes for certain agricultural products(5) contain provisions governing the time limits for the conclusion of contracts and payments; whereas, as a result, Article 1(2) of Regulation (EC) No 1893/98 should be deleted;(6) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EC) No 1893/98 is amended as follows:1. the second subparagraph of paragraph 1 is replaced by the following: "The total amount for financing those campaigns shall be:- EUR 2231592 in Germany,- EUR 710038 in Austria,- EUR 1618736 in Spain,- EUR 1835154 in France,- EUR 710234 in the Netherlands.";2. the second and third paragraphs are deleted.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 210, 28.7.1998, p. 8.(3) OJ L 162, 19.6.1997, p. 1.(4) OJ L 245, 4.9.1998, p. 34.(5) OJ L 57, 5.3.1999, p. 8.